Case 3:18-cv-13634-FLW-DEA Document 13-2 Filed 12/14/18 Page 1 of 3 PageID: 131



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

 JAN SCHECHTER, on behalf of                )
 himself and all others similarly situated, )
                                            )
                                                No. 3:18-cv-13634-FLW-DEA
       Plaintiffs,                          )
                                            )
 v.                                         )
                                            )
                                                Return Date: February 4, 2019
 HYUNDAI MOTOR AMERICA and )
                                                Oral Argument Requested
 HYUNDAI MOTOR COMPANY,                     )
                                            )
       Defendants.                          )
                                            )
                                            )
 _________________________________)



                  CERTIFICATION OF JEREMY H. ERSHOW
Case 3:18-cv-13634-FLW-DEA Document 13-2 Filed 12/14/18 Page 2 of 3 PageID: 132



         I, Jeremy H. Ershow, respectfully certify as follows:

         1.    I am an attorney at the law firm Jenner & Block LLP, counsel for

 Defendants Hyundai Motor America (“HMA”) and Hyundai Motor Company

 (“HMC”) (collectively, “Hyundai”) in the above-referenced action. I submit this

 certification in support of Hyundai’s Motion to Dismiss Plaintiff Jan Schechter’s

 Complaint. Unless otherwise stated, I have personal knowledge of the facts set forth

 herein, and if called upon to testify, could and would competently testify thereto.

         2.    Attached hereto as Exhibit A is a true and correct copy of HMA’s 2016

 Owner’s Handbook & Warranty Information, which covers all vehicles of that model

 year.

         3.    Attached hereto as Exhibit B is a true and correct copy of HMA’s 2017

 Owner’s Handbook & Warranty Information, which covers all vehicles of that model

 year, including the 2017 2.4 Liter non-Turbocharged Hyundai Santa Fe Sport.

         4.    Attached hereto as Exhibit C is a true and correct copy of the Order on

 Motion to Dismiss in Sanborn v. Nissan North America, Inc., No. 14-cv-62567-

 KMM (S.D. Fl. Nov. 11, 2014).




                                            1
Case 3:18-cv-13634-FLW-DEA Document 13-2 Filed 12/14/18 Page 3 of 3 PageID: 133



       I certify under penalty of perjury under the laws of the United States of

 America that the foregoing is true and correct to the best of my knowledge.

       Executed on this 14th day of December 2018, in New York, New York.


                                       /s/ Jeremy H. Ershow
                                       Jeremy H. Ershow




                                          1
